                                          Case 4:19-cv-01174-YGR Document 58 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     VTT TECHNICAL RESEARCH CENTRE OF                  CASE NO. 4:19-cv-1174-YGR
                                         FINLAND LTD.,
                                   9
                                                      Plaintiff,                           ORDER REGARDING CLAIM
                                  10                                                       CONSTRUCTION
                                                vs.
                                  11                                                       Re: Dkt. Nos. 44, 45
                                         SITIME CORPORATION,
                                  12
Northern District of California




                                                      Defendant.
 United States District Court




                                  13

                                  14
                                              On May 15, 2020, the Court heard oral argument on the parties’ claim construction
                                  15
                                       disputes. At the hearing, counsel for SiTime Corporation represented that its expert, Dr. Clark
                                  16
                                       Nguyen, would agree that the terms “drive” and “sense” do not connote structure to a person of
                                  17
                                       ordinary skill in the art. Accordingly, SiTime is DIRECTED to submit a declaration from Dr.
                                  18
                                       Nguyen regarding whether he would understand the terms “drive” and “sense” to denote a type of
                                  19
                                       structure having a generally understood meaning in the field of MEMS technology. In other
                                  20
                                       words, Dr. Nguyen is requested to opine on whether the terms “drive” and “sense” could be used
                                  21
                                       as nouns to refer to a type of component, element, or device in the field of MEMS technology.
                                  22
                                       The declaration shall not exceed three (3) pages and shall be filed no later than May 27, 2020.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25

                                  26
                                       Dated: May 15, 2020
                                  27                                                           YVONNE GONZALEZ ROGERS
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  28
